Citation Nr: 1530321	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  02-06 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to an effective date earlier than January 12, 2010, for the grant of a total disability rating for compensation purposes based on individual unemployability (TDIU). 

3.  Entitlement to an effective date earlier than January 12, 2010, for the grant of basic eligibility to Dependents' Educational Assistance.

(The issues of entitlement to service connection for diabetes mellitus, type II, bilateral lower extremities numbness and paresthesias, glaucoma, prostate cancer, and vertigo the subject of a separate Board decision).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2001 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the October 2001 rating decision, the RO found new and material evidence had been submitted to reopen the Veteran's service connection claim for a psychiatric disability, which was subsequently denied on the merits.  The Veteran's claim seeking entitlement to a TDIU was also denied.  He subsequently initiated and perfected appeals of these determinations.  The Veteran initially requested a personal hearing at the RO, but withdrew his request prior to any such hearing being held.

This case was before the Board in June 2004 and remanded for additional development.   In a January 2006 decision, Board denied the benefits sought on appeal.  The Veteran appealed the Board's January 2006 decision to the U.S. Court of Appeals for Veterans Claims (Court).  His representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in November 2006, granting the Joint Motion, and returned the case to the Board.

In August 2007, the Board remanded the appeal.  In a December 2010 rating decision, the RO granted entitlement to a TDIU and basic eligibility to Dependents' Educational Assistance (DEA) effective January 12, 2010.  The Veteran's representative filed a timely notice of disagreement in March 2011 and a substantive appeal in October 2011 on the issue of entitlement to an earlier effective date of the grant of TDIU and eligibility to DEA.  Accordingly, those issues are before the Board.  

The Board notes that the Veteran's  appointment of individual as claimant's representative (VA Form 21-22a) reflects that the attorney listed on the title page represents him only with regard to the issues listed on the title page. With regard to the other issues currently on appeal, the Veteran is represented by a Veterans Service Organization.  Consequently, these issues must be addressed in a separate Board decision.  BVA Directive 8430, § 14(c)(11) (where an appellant has different representatives on different issues, separate decisions will be issued on the matters addressed by each representative). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the claim must be remanded for additional development.  The Veteran asserts that he has an acquired psychiatric disability that was incurred in service or that is due to his service-connected bilateral hearing loss and tinnitus.  In the August 2007 remand, the Board remanded the claim to obtain a VA examination addressing whether the Veteran had a current, chronic psychiatric disability that is caused or aggravated by service or caused or aggravated by his service-connected hearing loss and tinnitus.  The Veteran was afforded VA examinations in July 2008 and April 2012.

The July 2008 VA examination report reflects that the Veteran had depressive disorder, not otherwise specified.  The examiner found the disorder was not caused by or a result of military service or caused or aggravated by hearing loss and tinnitus that were present during military service.  The VA examiner noted that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment during military service.  However, the VA examiner did not address whether the Veteran's behavior in service was caused by symptoms of his psychiatric disorder, as the Veteran has asserted.  Additionally, the report did not address whether the Veteran's depressive disorder was caused or aggravated by his current bilateral hearing loss and tinnitus.

The Veteran was afforded another VA examination in April 2012.  However, the VA examiner did not provide a full rationale for the opinion that the Veteran's psychiatric condition was less likely than not incurred in or caused by his service-connected hearing loss and tinnitus.  The VA examiner noted that there was no evidence in the literature of a direct physiological consequence between the Veteran's service-connected hearing loss and tinnitus disorder and a depressive condition.  In August 2013, the Veteran's representative submitted an article discussing a link between hearing loss and depression, which contradicts the VA examiner's rationale.  Therefore, the April 2012 VA opinion is also inadequate.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the VA examinations are inadequate, the Board finds that the claim for entitlement to service connection for an acquired psychiatric disability must be remanded for a new VA examination.  

In regard to the Veteran's earlier effective date claims, the claims are inextricably intertwined with the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  If entitlement to an acquired psychiatric disorder is granted, this may impact the claim for entitlement to an earlier effective date for TDIU.  Additionally, the Board finds that a retrospective opinion is necessary regarding entitlement to a TDIU prior to January 10, 2012.  The record shows that prior to January 10, 2012, the Veteran was not working and he met the schedular criteria for a TDIU.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the following:

(a)  Identify all acquired psychiatric disabilities, to include depressive disorder.

(b)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has an acquired psychiatric disability, to include depressive disorder, that is etiologically related to service.

(c)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has an acquired psychiatric disability that is caused or aggravated by his service-connected hearing loss and tinnitus.

The VA examiner should specifically address the article printed August 2013 discussing a connection between hearing loss and depression. 

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Then, provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period prior to January 12, 2010.   An in-person examination is only required if deemed necessary by the examiner.  

Based on a review of the claims file, the examiner must, for the period prior to January 12, 2010, provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. 

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




